FILE COPY




                                 CAUSE NO. 12-15-00159-CR
                                IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


SHENETHA KING, }              APPEALED FROM 3RD DISTRICT COURT
APPELLANT

V.                                    }       IN AND FOR

THE STATE OF TEXAS,                   }       ANDERSON COUNTY, TEXAS
APPELLEE



                                             ORDER
       Appellant is represented by Mr. W. Scott Nicholson, appointed counsel. On June 11,
2015, this Court notified Appellant’s counsel that a Docketing Statement was to be filed and
gave him until June 22, 2015, to file it. TEX. R. APP. P. 32.2. Thereafter, when no Docketing
Statement was filed, Appellant’s counsel was again notified on June 23, 2015, that the Docketing
Statement was past due and was given until July 6, 2015, to file a Docketing Statement. As of
the date of this Order, no satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Mark A. Calhoon,
Judge of the 3rd District Court of Anderson County, shall immediately conduct a hearing to
determine the cause of counsel’s failure to file the Docketing Statement and whether the
Appellant has abandoned the appeal.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
                                                                                         FILE COPY




       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
or administer the appropriate warnings concerning the dangers of self-representation, in
accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before August 6, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the 7th
day of July 2015, A.D.

                                                     CATHY S. LUSK, CLERK
                                                     12TH COURT OF APPEALS


                                                     By: ________________________________
                                                     Katrina McClenny, Chief Deputy Clerk